t c memo united_states tax_court seymour and beatrice leffert petitioners v commissioner of internal revenue respondent docket no filed date seymour leffert pro_se thomas j kerrigan for respondent memorandum findings_of_fact and opinion marvel judge on date respondent issued a notice of final_determination disallowing petitioners’ claim_for_abatement of interest relating to petitioners’ and taxable years petitioners timely filed a petition under sec_6404 and rule the only issue for decision is whether ‘ sec_6404 was redesignated sec_6404 by the internal continued - - respondent’s denial of petitioners’ claim_for_abatement of interest that accrued from date through date for petitioners’ and taxable years was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in woodbury new york when they filed their petition in this case they filed joint individual income_tax returns for and during and mr leffert was a certified_public_accountant and mrs leffert was a teacher mr leffert’s investment in blue gem associates in or about mr leffert invested in associates a general_partnership that acquired a limited_partnership_interest in blue gem associates blue gem a coal mining limited_partnership that was subject_to the unified_audit and litigation provisions of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 ' continued revenue service restructuring reform act of publaw_105_ sec_3305 sec_3309 112_stat_685 7unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure on date blue gem’s forms u s partnership return of income for and were selected for examination by the internal_revenue_service irs the examination of blue gem’s partnership returns for and was assigned to revenue_agent charles vassalo and was conducted from approximately date through date on date revenue_agent vassalo sent an appointment letter to john herbst the tax_matters_partner of blue gem the blue gem tmp on date the appointment letter was returned to the sender as undeliverable on date revenue_agent vassalo attempted to contact the blue gem tmp by telephone and left a message for him at his place of business that same day revenue_agent vassalo received a telephone call from irving kratz a certified_public_accountant who had prepared blue gem’s and partnership returns concerning the blue gem examination revenue_agent vassalo continued to deal primarily with mr kratz during the blue gem examination sunder the tefra unified_audit and litigation provisions a properly functioning tax_matters_partner tmp is critical to an efficient and fair partnership audit since the tmp bears responsibility for notifying partners of developments and ensuring that partners have a meaningful opportunity to participate in the partnership proceeding in keeping with a tmp’s statutory and regulatory responsibilities the tmp acts as a fiduciary whose actions will affect the rights of all partners in the partnership see 114_tc_115 - on date revenue_agent vassalo requested approval to begin a tefra flowthrough examination with respect to blue gem his request was approved by the irs district_director on date on date the irs sent a notice of the beginning of an administrative_proceeding nbap to the blue gem tmp on date nbap’s were sent to all notice partners of blue gem including associates revenue_agent vassalo held meetings conducted interviews arranged for the preparation of an irs engineering report and otherwise continued his examination of blue gem through date on date representatives of the irs and the blue gem tmp executed forms special consent to extend the time to assess tax attributable to items of a partnership special consents which extended the period of limitations on assessment for blue gem’s and years indefinitely although the special consents could have been terminated if blue gem had submitted to the irs a form 872-n notice of termination of special consent to extend the time to assess tax attributable to items of a partnership none was ever submitted the special consents were still in effect when respondent issued notices of if a form 872-n notice of termination of special consent to extend the time to assess tax attributable to items of a partnership had been submitted respondent would have had days to issue a notice of final_partnership_administrative_adjustment - - final_partnership_administrative_adjustment fpaa to the blue gem tmp and notice partners for the partnership’s and years from date when the special consents were signed to date the record is silent regarding what if anything was done by revenue_agent vassalo or by any other irs representative in connection with the blue gem examination on date the blue gem associates case was transferred from revenue_agent vassalo to revenue_agent melquiades bravo for purposes of closing the case on date revenue_agent bravo forwarded the 60-day package consisting of letter 60-day letter form 870-l agreement to assessment and collection of deficiencies in tax for partnership adjustments additions to tax and affected items and form 4605-a revenue_agent report collectively the 60-day letter to the brookhaven service_center for mailing to the blue gem tmp and all notice partners on date the irs mailed a 60-day letter to the blue gem tmp and notice partners of blue gem proposing to adjust the partnership’s and returns on date the brookhaven service_center received a protest from associates contesting the proposed adjustments in the 60-day letter and requesting an appeals_conference mr leffert filed the protest on behalf of -- - associates neither the blue gem tmp nor any other notice_partner filed a protest on date the protest was forwarded to the manhattan district_office of the irs for consideration date through date on date a case manager in the manhattan district_office reviewed the protest and concluded that the protest was acceptable for processing by the irs’s appeals_office in new york city on date the blue gem case was assigned to appeals officer stephen koniarski on date appeals officer koniarski sent a letter to the blue gem tmp advising him that the blue gem case had been referred to the new york city appeals_office for consideration a copy of the letter was not sent to either associates or to mr leffert in the letter mr koniarski also stated he would contact the blue gem tmp by date to schedule a mutually convenient appeals_conference regarding the case on date appeals officer koniarski called mr kratz to discuss the blue gem case mr kratz however advised mr koniarski he was no longer representing blue gem on date appeals officer koniarski called mr leffert and advised him that the blue gem case had been referred to the new york city appeals_office for consideration on date appeals officer koniarski sent letters to all blue gem notice partners including associates scheduling an appeals_conference for date and advising the partners of their right to participate in the proceedings none of the notice partners responded to mr koniarski’s letters mr leffert has no record of receiving the letter mr koniarski sent to associates on date appeals officer koniarski scheduled a date conference with mr leffert to discuss a possible settlement of the blue gem case on date mr koniarski sent a letter to the blue gem tmp scheduling a date conference on date appeals officer koniarski and mr leffert attended the scheduled conference at the conference mr leffert proposed a cash-out-of-pocket settlement that would have required the irs to allow mr leffert the partnership losses claimed for and attributable to blue gem to the extent of his actual cash investment on date appeals officer koniarski sent a letter to mr leffert rejecting the settlement proposal mr leffert had submitted at their date conference mr koniarski’s letter stated in pertinent part please find enclosed copy of engineering report that you requested at our date conference i have given consideration to your proposal for settlement made at the conference based on out of pocket cash and have deemed that settlement inappropriate based on analysis of the facts in the case as well as a review of the relevant court cases i have decided to maintain the position that a full concession of all losses claimed by the partnership is warranted the one area that i may be able to offer a concession is regarding the assertion of the sec_6661 penalty ' if you have any additional information to submit or would like to discuss this matter further please contact me at the above number mr leffert has no record of receiving this letter no conference between appeals officer koniarski and the blue gem tmp regarding the blue gem case was held on date date through date after date appeals officer koniarski made several unsuccessful attempts to contact the blue gem tmp to schedule a conference on date appeals officer koniarski sent a letter to the blue gem tmp requesting that the tmp contact him to discuss potential settlement of the blue gem case the date letter stated in pertinent part i have made several unsuccessful attempts to contact you regarding the above-named partnership i have scheduled several appointments which you have not appeared as well as you have not returned numerous telephone calls in order that we may consider a potential settlement of this case it is necessary that we hold a conference in order to explore potential settlements please contact me at the address and telephone number shown above during the examination the revenue_agent among other things had learned that contrary to what had been represented in the blue gem offering materials the mining geologist whose report was included in those materials had not actually visited the partnership’s mining_property --- - on date appeals officer koniarski sent the blue gem tmp another letter requesting the tmp contact him to discuss potential settlement of the blue gem case the date letter was substantially_similar to mr koniarski’s earlier date letter to the tmp during the period from date through date appeals officer koniarski also attempted to telephone the blue gem tmp the dates of the telephone calls do not appear in the record the blue gem tmp did not respond to any of the contacts made by mr koniarski with the exception of the letters and telephone calls described above mr koniarski did not work actively on the blue gem case during this period instead he worked on other unrelated cases date through date on date appeals officer koniarski began preparing fpaa’s and related documents with respect to blue gem’s and partnership returns in addition mr koniarski prepared a supporting statement recommending the issuance of the proposed fpaa and submitted it to supervisory personnel in the new york city appeals_office in his supporting statement mr koniarski recommended that most of the adjustments and penalties proposed by the examining agent with respect to blue gem and its partners should be included in the fpaa he recommended however that the substantial_understatement_penalty proposed by -- - the examining agent should not be asserted against the blue gem investors his supporting statement stated in pertinent part this case is being forwarded for the issuance of an fpaa this case involves a protest filed by one of the partnership investors no protest was filed by the tmp who has not been cooperative iit proposals for settlement no settlement of the issues was possible it is therefore recommended that a fpaa be issued sustaining the government’s position in full with respect to all issues with the exception of the sec_6661 penalty issue it is recommended that this penalty be conceded issue - sec_6661 at issue is whether the individual partners should be subject_to the substantial_understatement of tax_liability penalty pursuant to sec_6661 although the government’s position with respect to the partnership was strong where no cash offer was deemed appropriate the tax_shelter was not deemed egregious from the point of view of the individual partners a review of the correspondence between the partnership and its investors give the appearance that the venture had much greater economic viability than it actually had it is therefore recommended that the issue be conceded on date respondent issued fpaa’s to the blue gem tmp and all notice partners with respect to blue gem’s and taxable years neither the blue gem tmp nor any notice_partner filed a petition contesting the fpaa’s in this court or any other appropriate court as a result on date the period for filing such a petition expired and the blue gem case was defaulted see generally sec_6225 and sec_6226 and b on date appeals officer koniarski prepared the fpaa default package and forwarded it along with the administrative file to the associate chief_of_appeals for approval on date the brookhaven service_center received the fpaa default package for processing on date the brookhaven service_center prepared examination work papers relating to mr leffert’s claimed deductions from blue gem for and on date forms 4549-a income_tax examination changes were issued to petitioners for and on date mr leffert sent a letter to the problem resolution office at the brookhaven service_center objecting to the forms 4549-a he had received and the large amount of interest that was to be assessed against petitioners mr leffert complained that the irs had inordinately delayed responding to his protest letter he maintained that until receiving the forms 4549-a he had received no other correspondence from the irs concerning the blue gem case for more than years since filing his appeal mr leffert claimed that the delay led him to ‘although the parties stipulated that the blue gem case was defaulted they did not define the term defaulted we understand the term to refer to the process of preparing to assess a proposed tax_deficiency after a taxpayer fails timely to pursue available preassessment judicial remedies -- assume the irs had closed the blue gem case without adjusting blue gem’s and returns thus confirming that the blue gem coal mining venture was a legitimate investment on date the irs made an assessment against petitioners of tax and interest attributable to the disallowance of mr leffert’s distributive_share of blue gem losses for and on date the irs sent a letter to mr leffert responding to his date letter though disagreeing with mr leffert’s claim that there had been an inordinate delay the irs advised him that he could file a form_843 claim_for_refund and request for abatement if he wished to dispute the interest assessed against him the letter further advised mr leffert that his request for abatement would be denied by the service_center but that he could appeal that decision administratively on date mr leffert sent a letter to the irs reiterating that he had never received notice of the irs’s decision concerning his earlier protest letter until about date when he had received the forms 4549-a he asked that some compromise be made allowing petitioners to pay interest only through date on date petitioners filed their request for abatement of interest for and their form_843 stated in pertinent part in august we were first notified of a proposed disallowance of blue gem we are requesting an abatement of interest from december to present for the following reasons our appeal from the proposed disallowance was taken to the tax_court and it took eight years for the overburdened court after putting it on the docket to issue a decision the decision was issued in favor of the government’s position since the tmp of blue gem was uncooperative in that ensuing eight year period we heard nothing from the internal_revenue_service and had no idea of this inordinate length it would take to reach a decision had we known we surely would have deposited the tax_liability in to stop the running of interest we are in dispute as to the timely assessment of interest due to the inordinate delay of eight years and we respectfully request an abatement from date we have no way of calculating the interest due to date and have therefore left item i1 e the amount of interest to be abated blank surely the internal_revenue_service should not penalize a taxpayer for an eight year tax_court delay in rendering a decision it would seem that this case would fall under the term ministerial_act had we not appealed the irs decision we would have paid the tax and interest to date because we appealed we are being penalized for an eight year delay ‘contrary to petitioners’ explanation neither the tmp nor any notice_partner filed a petition in this court for redetermination of the partnership adjustments proposed in the fpaa’s issued with respect to blue gem in fact the blue gem case was defaulted administratively because a timely judicial proceeding was not filed in any court following the mailing of the fpaa’s we also note that petitioners’ claim that they heard nothing from the internal_revenue_service during an year period was not accurate as our findings_of_fact reflect in processing our appeal it seems both unfair and undue_hardship on date respondent issued to petitioners a notice of final_determination denying their request for abatement of interest for and in his notice respondent stated that he had not found any errors or delay in the period from date through date relating to the performance of a ministerial_act opinion under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the irs a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prereguisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2t b temporary proced admin sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1452 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date and is inapplicable to the instant case - - regs fed reg date in contrast a decision concerning the proper application of federal tax law or other applicable federal or state laws is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date the mere passage of time does not establish error or delay in performing a ministerial_act see cosgriff v commissioner tcmemo_2000_241 citing lee v commissioner supra pincite when congress enacted sec_6404 it did not intend the provision to be used routinely to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 sec_6404 affords a taxpayer relief only if no significant aspect of the error or delay can be attributed to the taxpayer in addition interest may be abated only after the commissioner the final regulations under sec_6404 were issued on date the final regulations generally apply to interest accruing with respect to deficiencies or payments of tax described in sec_6212 for taxable years beginning after date see sec_301_6404-2 proced admin regs as a result sec_301_6404-2t temporary proced admin regs fed reg date applies and is effective for interest accruing with respect to deficiencies for those taxable years beginning after date but before date see id at par c -- - has contacted the taxpayer in writing about the deficiency or payment in question see sec_6404 petitioners requested that respondent abate interest for the period from date through date respondent denied petitioners’ request claiming that the record does not disclose any erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the irs and issued a notice of final_determination to petitioners petitioners filed a timely petition to contest respondent’s determination we have jurisdiction to decide whether respondent abused his discretion in determining that no interest abatement was appropriate we shall organize and conduct our analysis by segmenting it into the relevant time periods date through date following the receipt of mr leffert’s protest letter by the brookhaven service_center a case manager in the manhattan district_office determined on date that the letter should be processed by the new york city appeals_office as a result appeals officer koniarski was assigned the blue gem case on date mr koniarski then attempted to schedule conferences with the blue gem tmp and any interested notice partners including associates on whose behalf mr leffert had filed the protest letter - - as indicated in his date letter to mr leffert appeals officer koniarski reviewed the administrative file on the blue gem case and considered applicable law before rejecting the settlement proposal that mr leffert had submitted to him at their conference on date mr koniarski’s action in interpreting and applying applicable legal principles to the facts of the blue gem case is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date in addition it appears that mr koniarski after considering his caseload and the requirements imposed by the tefra unified_audit and litigation provisions to afford the blue gem tmp and other notice partners an opportunity to participate in the administrative appeals process acted expeditiously in scheduling and holding the date conference with mr leffert moreover we can identify no error or delay on the part of mr koniarski or any other officer_or_employee of the irs in performing a ministerial_act that would provide a basis for abating interest accruing during this time period the parties have stipulated that on date appeals officer koniarski sent the date letter to mr leffert at mr leffert’s then accounting office address the record does not disclose however whether the letter was actually delivered to mr leffert’s office or why mr leffert has no record of receiving the letter -- - date through date the record discloses only sporadic and inattentive irs activity in the blue gem case with respect to the period from date through date during this 5-year period appeals officer koniarski appears to have worked on the blue gem case only intermittently for brief amounts of time indeed in his testimony at trial mr koniarski acknowledged that no further factual development of the case was needed during this period because all necessary factual development had been completed during the revenue agent’s earlier examination the record further reveals that neither the blue gem tmp nor any of the notice partners except associates chose to participate in the administrative appeal of the blue gem case as appeals officer koniarski stated in his supporting statement recommending issuance of fpaa’s with respect to blue gem’s and taxable years the blue gem tmp never filed any protest the only protest filed was mr leffert’s protest letter on behalf of associates in his testimony appeals officer koniarski claimed the blue gem tmp had been uncooperative and mr koniarski attributed his inability to close out and conclude the blue gem case sooner in part to this lack of cooperation by the blue gem tmp the blue gem tmp had postponed the appeals_conference originally scheduled by mr koniarski according to mr koniarski his subsequent attempts to reschedule an appeals_conference were unsuccessful because the blue gem tmp ignored and never responded to his telephone messages and letters regarding the scheduling of a conference appeals officer koniarski explained his remarkable patience and occasional persistence during this time period by pointing out that he was attempting to evaluate what additions to tax and penalties if any should be imposed in the blue gem case according to mr koniarski information from the blue gem tmp may have had a material impact on his decision-making process and he did not want to deprive the blue gem investors of a fully developed record regarding the additions to tax and penalties mr koniarski also testified that during this time period he was working on other cases when he was not working on the blue gem case reduced to its essence the record discloses that appeals officer koniarski made a few attempts to contact the blue gem tmp during this time period the rest of the time mr koniarski worked his other cases in short what we must examine in the context of sec_6404 is mr koniarski’s management of his caseload appeals officer koniarski testified that in addition to his date and date letters to the blue gem tmp he made a number of telephone calls to the blue gem tmp during this period that were never returned - - under sec_6404 petitioners must demonstrate that an officer_or_employee of the irs erred or was dilatory in performing a ministerial_act by definition a ministerial_act is one that is procedural or mechanical it does not involve the exercise of managerial discretion or judgment see 113_tc_145 sec_301_6404-2t b temporary proced admin regs fed reg date our review of the record in this case convinces us that the decision of appeals officer koniarski to order his work affairs based on his caseload priorities was not a ministerial_act as that term is defined in sec_6404 see jacobs v commissioner tcmemo_2000_123 see also sec_301 2t b example temporary proced admin regs fed at trial the court questioned appeals officer koniarski and his supervisor closely as to whether the irs had established any specific time limits by which an appeals officer should have completed his consideration of a case they testified that there were no specific time limits and that the processing of a case was a matter largely left to the judgment and discretion of the individual appeals officer the supervisor further testified that periodic reviews were conducted to monitor the progress made on the cases assigned to an appeals officer and that an appeals officer’s caseload work priorities sometimes were readjusted particularly where some of the assigned cases were docketed in court an examination of the internal revenue manual’s provisions pertaining to the appeals function disclosed no specific time limits for closing out a case although the stated mission of the appeals_office among other things includes affording a taxpayer a prompt conference and a prompt final_decision by the irs how and when a case is worked is left in large part to the judgment and discretion of the appeals officer --- - reg date mr koniarski’s decision whether and when to work on the blue gem case involved the exercise of judgment based on an evaluation of his entire caseload and his workload priorities as unfortunate as his decision may have been in hindsight it did not involve the erroneous or dilatory performance of a ministerial_act ’ date through date from date through date we are satisfied that appeals officer koniarski and other irs employees were working steadily on the blue gem case to bring the matter to a close beginning date mr koniarski prepared the proposed fpaa’s and other related documents to be issued to blue gem and its partners following appropriate review by supervisory personnel in the new york city appeals_office the fpaa’ss were issued on date on date the blue gem case was defaulted after the tmp and the notice partners failed to file a timely petition in the tax_court or any other appropriate court the default package was then prepared and 3the sparse record of activity by the irs in the blue gem case during the period from date through date is difficult to justify because an unlimited_consent extending the period of limitations on assessment was executed on behalf of blue gem no time pressure was placed on the irs to complete its consideration of the blue gem case and because neither the blue gem tmp nor an authorized representative of blue gem was involved in the blue gem administrative appeal there was no one in a position of authority with respect to blue gem to press for a resolution -- - processed petitioners were mailed examination workpapers for and and assessments of additional tax and interest for those years were made against petitioners on date from about march through date petitioners and the irs corresponded with respect to that tax_liability on the basis of the foregoing we conclude that there were no errors or delay in the performance of ministerial acts by respondent’s officers or employees from date through date conclusion a careful review of the record in this case fails to disclose any erroneous or dilatory performance of a ministerial_act by an officer_or_employee of respondent with respect to respondent’s processing of adjustments to petitioners’ and individual income_tax returns consequently we hold that respondent’s denial of petitioners’ claim_for_abatement of interest that accrued from date through date with respect to deficiencies resulting from the blue gem partnership audit was not an abuse_of_discretion to reflect all of the above decision will be entered for respondent
